Citation Nr: 0335940	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-12 959	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
and/or organic brain disorder, secondary to service-connected 
back disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




REMAND

The veteran had active duty from August 1951 to August 1953 
and from April 1955 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The RO addressed the matter of 
service connection for organic brain disorder and the veteran 
contends that he suffers from an acquired psychiatric 
disability secondary to his service-connected back 
disability, so the Board has re-stated the issue as it 
appears on the first page of this decision.  

The Veterans Claims Assistance Act of 2000 (the VCAA) was 
made law in November 2000.  In general, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In part, the VCAA 
specifically provides that VA is required to make reasonable 
efforts to obtain relevant governmental and private records 
that the claimant adequately identifies to VA and authorizes 
VA to obtain.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5107(a).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Review of the claims file reveals 
that in a February 2002 letter, the veteran was provided with 
a 60 day time frame in which to provide evidence in support 
of his claim.  As this case is being remanded for additional 
actions, the RO must take this opportunity to inform the 
veteran that a full year is allowed to respond to a VCAA 
notice.  

Subsequent to the issuance of the August 2002 Statement of 
the Case, the veteran and his representative provided 
additional evidence in support of a claim for entitlement to 
a total disability rating on the basis of unemployability due 
to service-connected disability, which has not yet been 
adjudicated by the RO.  Review of the evidence, however, 
reveals that a physician's statement is relevant to the 
instant claim for service connection, as well.  They did not 
waive initial RO review of this evidence.  This evidence has 
not been reviewed by the RO in the context of a decision on 
the merits of the veteran's claim for service connection.  
Thus, upon remand, the RO should consider this new evidence.

According to the report of a March 2002 VA examination, the 
veteran has been admitted to the VA hospital on multiple 
occasions and is followed as an outpatient at the San Juan VA 
Hospital and at the VA Geriatric Clinic.  He has been given 
diagnoses of dementia and depression.  Following the clinical 
examination, however, the examiner assigned a diagnosis of 
dementia, only.

The most recent VA treatment records contained in the claims 
file reflect treatment provided in 1997.  As the evidence 
indicates that the veteran currently receives ongoing VA 
medical treatment for psychiatric disability, this evidence 
would be relevant to his claim and should be obtained prior 
to further review.

Following the March 2002 examination, the VA examiner 
concluded that the veteran suffers from dementia resulting 
from a series of cerebrovascular accidents which are 
unrelated to the back disability.  In support of his claim, 
the veteran has submitted statements from two private 
physicians to the effect that his diagnosis is major 
depression secondary to the severe pain he suffers from his 
back disability.  These physicians have not submitted their 
treatment notes and their findings are in direct contrast 
with those from the March 2002 VA examiner.  The VA examiner 
indicated that the veteran was practically unable to give 
reliable information.  The private physicians note a history 
of depression prior to the onset of organic brain syndrome; 
it is unclear from the record that a diagnosis of major 
depression was made prior to the 1995 cerebrovascular 
accident.  Given the wide discrepancy in the assigned 
diagnoses and their purported etiology, the Board finds that 
another VA examination should be performed to determine 
whether the veteran has an acquired psychiatric disability in 
addition to dementia, and if so, whether it is related to the 
veteran's service-connected back disability.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO should obtain all records of 
medical treatment afforded to the veteran 
since 2001, from the San Juan VA Medical 
Center, for inclusion in the file.

3.  After obtaining any necessary 
authorization, the RO should obtain the 
treatment records for the veteran from 
Dr. J. Juarbe and Dr. R. Coira for 
inclusion in the claims folder.  



4.  After all development requested above 
has been accomplished, the veteran should 
be afforded a VA psychiatric examination 
to determine whether the veteran 
currently suffers from an acquired 
psychiatric disability (major depression) 
in addition to dementia.  If an acquired 
psychiatric disability is identified, the 
examiner should indicate the date of its 
onset and whether it is related to the 
veteran's service-connected back 
disability.  All tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  The claims folder, 
including all records received pursuant 
to the above requests, should be made 
available to the examiner for review 
before the examination.  The examiner 
reconcile any findings with the March 
2002 VA examination report, the July 2001 
Dr. Juarbe report and the May 2002 Dr. 
Coira report.

5.  After the development requested above 
has been completed, the RO should again 
review the record, including all newly-
received evidence.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


